Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
The case was in the County Court on appeal. There, both parties appeared, and argued a motion for continuance, which was granted. At the next term, the parties again appear, when the respondent objecting that the notice of appeal was insufficient, moved to dismiss the appeal, which was done.
It is unnecessary to decide whether the notice of appeal was in conformity with the statute. We have often determined, that where the object of notice was accomplished, it is immaterial whether there was notice or not. Where both parties appear, no notice whatever is necessary to be shown.
The judgment is reversed, and the cause remanded.